Exhibit 10.2

 



THE BOARD OF DIRECTORS

 

OF

 

ASTERIKO CORP.

 

 

The following is a true copy of the resolution duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held on this 6th January, 2017.

 

The Board of Directors which was present for this meeting & took active part
therein was:

 

SOMPORN PHATCHAN

ENG WAH KUNG

YUN CHEN ZOU

 

WHEREAS there has been presented to and considered by this meeting a Motion to
Forward Split the Company’s stock,

 

NOW THEREFORE BE IT RESOLVED that the majority of Directors having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to §NRS 78.315, have unanimously decided and RESOLVED
that:

 

The Company hereby Amends its Articles to FORWARD SPLIT the common stock at 5:1
(Five to One).

 

Said Motion is hereby passed and the corporate books, records and the Secretary
shall file this Resolution in the corporate records

 

 

 

DATED: 6th January, 2017

 

 

 

/s/ Somporn Phatchan                              

Somporn Phatchan, Director, CEO

